Case 2:17-cv-04834-BMC Document 81 Filed 03/30/20 Page 1 of 2 PageID #: 1409



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK


IQ DENTAL SUPPLY, INC.,

                          Plainri/f,
                                                           Case No. 2:17-cv-4834
                   V.


HENRY SCHEIN, INC., PATTERSON DENTAL
COMPANIES, INC., AND BENCO DENTAL
SUPPLY COMPANY.

                          Defendants.



                                   STIPULATION OF DISMISSAL

          Plaintiff IQ Dental Supply, Inc. ("IQ Dental") and Defendant Benco Dental Supply

Company ("Benco"), by their respective attomeys and under Rule 41(a)(2) of the Federal Rules          of

Civil Procedure, hereby stipulate to the dismissal of the present action with prejudice   as   to Benco,

and state as follows:

          l.       IQ Dental and Benco seek the dismissal of this action with prejudice as to Benco.

          2.       IQ Dental and Benco agree that each party shall bear its own costs and attorneys'

fees in connection with this action.

          3.       IQ Dental and Benco agree that the Court shall retains jurisdiction to enforce the

Agreement dated February 28,2020 between the parties.




DMI\il0117t9   I
Case 2:17-cv-04834-BMC Document 81 Filed 03/30/20 Page 2 of 2 PageID #: 1410



          WHEREFORE, the parties respectfully request that this Court issue an Order of Dismissal.

Dated: March 30,2020




                                                         Me"#
                                                      Kenneth L. Racowski
 DueNe Monnrs LLP                                     BUcHaNRN INceRsor-l & RooNpv PC
 1540 Broadway                                        Two Liberty Place
 New York. New York 10036-4086                        50 S. l6th Street. Suite 3200
 Tel: (212) 692-1000                                  Philadelphia, PA 19 102-2555
 ac gross@duanemorris.com                             Tel: (215) 665-3608
                                                      Kenneth.racowski@bpic. com




                                                 2
DMI\il0il719.1
